DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the newly amended claims using Jones have been fully considered and are persuasive since Jones fails to disclose displaying a target neutral angle.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-11, and 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau (US 6438495 B1) in light of Jones (US 20060081399 A1).
With respect to claim 1, Chau discloses receiving, by a surface steerable system coupled to a drilling rig, first survey data (at 24) corresponding to survey sensor information from, a bottom hole assembly (BHA) located in a borehole and coupled to a drill string, wherein the first survey data corresponds to a location of the BHA at a first survey point (col. 5 l. 39 – col. 6 l. 32); receiving, by the surface steerable system coupled to the drilling rig, a first tool face measurement set (one or several of the dots 18 in fig. 3) from the BHA located in the borehole and coupled to the drill string (col. 7 l. 55 – col. 8 l. 2), wherein the first tool face measurement set corresponds to a first current location of the BHA between the first survey point that has been passed and a second directly sequential survey point that has not yet been reached (illustrated in fig. 3, where all the measurement locations 18 occur between survey locations 17); calculating, by the surface steerable system, an amount of first incremental progress made by the BHA since the first survey point (col. 6 ll. 48-61): calculating, by the surface steerable system, a first estimate of the first current location based on the first tool face measurement set the first survey data from the first survey point, and the amount of first incremental progress (col. 11 ll. 8-11); determining, by the surface steerable system, that the second estimate indicates the drilling direction needs to be altered (col. 11 ll. 8-50): receiving, by the surface steerable system coupled to the drilling rig, a second tool face measurement set (another one or set of dots 18 between survey locations in fig. 3) from the BHA located in the borehole and coupled to the drill string, wherein the second tool face measurement set corresponds to a second current location of the BHA between the first survey point that has been passed and the second directly sequential survey point that has not yet been reached; calculating, by the surface steerable system, an amount, of second incremental progress made by the BHA since the first incremental progress was calculated (col. 6 ll. 48-61), calculating, by the surface steerable system, a second estimate of the second current location based on the amount of second incremental progress and an aggregation of the second tool face measurement set, the first tool face measurement set, and the first survey data (col. 11 ll. 8-11, continuous calibration 
Chau discloses wherein the causing the parameter to be modified includes altering the toolface, and discloses using a top drive (col. 5 ll. 45-50), and the portion of the top drive which contacts and rotates the drill pipe will be the quill, but fails to disclose wherein altering the toolface includes modifying quill oscillation as claimed.
Nevertheless, Jones discloses that it is well known to modify a quill oscillation parameter in order to achieve an adjustment in toolface angle (pgphs. 31-34), and wherein changing the toolface angle includes modifying the neutral position of the quill (pgphs. 31-39, shown as 82 in fig. 5 and recited as center of rotation in pgph. 37). Jones discloses receiving, by the surface steerable system and from a user, a first target neutral rotational position of a quill that is coupled to the drill string (66); determining, by the surface steerable system, that an actual neutral rotational position of the quill varies from the first target neutral rotational position of the quill (offset angle, pgphs. 31-39); modifying, by the surface steerable system and based on the variation between the first target neutral rotational position and the actual neutral rotational position, oscillation parameters to bring the actual neutral rotational position closer to the first target neutral rotational position thereby altering the drilling direction (pgphs. 31-39), wherein the first and second target neutral points are user inputs received by the surface steerable system (pgphs. 37, 38). The same sections of Jones apply to the second estimate and target neutral points. Jones also discloses displaying the toolface angle and target and current neutral positions in pgph. 37 and fig. 5. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified a quill oscillation parameter in order to achieve an adjustment in toolface 
With respect to claim 2, Chau further discloses receiving, by the surface steerable system, second survey data corresponding to survey sensor information from the second directly sequential measured survey point; updating, by the surface steerable system, a current toolface and a third current estimate of a third current location of the BHA based on the second survey data: wherein the third current location of the BHA, the second current location of the BHA, and the first current location of the BHA together form a first plurality of locations representing a path of the BHA between the first survey point and the second survey point; and repeating, by the surface steerable system, the steps of receiving and calculating to estimate a second plurality of locations representing a path of the BHA between the second directly sequential measured survey point and a directly sequential third measured survey point (col. 6 ll. 48-61, col. 11 ll. 8-50 the second survey being a sequential point 17 in fig. 3, the third data being another point 18, the path being represented in both figs. 3 and 5).
With respect to claim 3, Chau discloses modifying, by the surface steerable system, how the amount of incremental progress is calculated for the second plurality of locations based on the second survey data (step 25, fig. 4).
With respect to claim 4, Chau discloses wherein the second estimate of the second current location is further based on the resultant effect of an average of data from the second tool face measurement set, the first tool face measurement set, and the first survey data (all these factors are considered in calibration steps shown in fig. 4 at 23 and 25).
With respect to claim 7, Jones discloses drilling, using a hydraulic motor during TFA change, as (since there is pressure in the drill string as bumping occurs it will operate the motor in Jones as recited in pgphs. 22-25), which will be obviously applied to Chau.
With respect to claim 8, Chau discloses wherein the amount of first incremental progress is about a foot (col. 5 ll. 54-56, 2 feet or less is about a foot).
With respect to claim 9, Chau discloses wherein the first tool face measurement set further corresponds to a first current orientation of the BHA at the first current location of the BHA; and wherein causing, by the surface steerable system, at least one drilling parameter to be modified is further based on the first current orientation of the BHA (col. 11 ll. 8-50), Jones discloses where the neutral position is changed based on current orientation (pgphs. 14, 39-43).
With respect to claim 10, Chau discloses calculating a projected path based on the first survey data, the first estimate, and the second estimate (col. 11 ll. 8-50, col. 10 ll. 60-65).
The limitations of claims 11 and 14-18 are substantially similar to those of claims 1-4, 7-10, discussed supra.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau in light Jones, and further in view of Payne (US 20040028476 A1).
With respect to claims 19-22, these limitations are substantially similar to those rejected in claim 1 except for the processor, memory, network interface, and instructions for automation as claimed which Chau fails to teach.
Nevertheless, Payne discloses a directional drilling device which uses a processor (pgph. 39), memory (memory is required to store instructions which would allow a processor to operate equipment in response to data as recited in pgph. 39), network interface (communication capability mentioned in pgph. 39), and instructions for automation (pgph. 39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a processor, memory, network interface, and instructions for automation capable of automating the process of Chau as taught by Payne (pgph. 39) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070256863 A1 also discloses measuring current quill angle (via 43) and inputting a new angle (via 30) to alter toolface angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/23/2021